Citation Nr: 1044338	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1970 to June 1973 
with service in the Republic of Vietnam from July 1970 to July 
1971.  The Veteran also had service in the Army Reserves and the 
Mississippi Army National Guard (MARNG).

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of October 2001 and January 2003 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in December 2007.  The Veteran testified at 
that time before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.  Following the conclusion of the 
hearing, the Veteran submitted additional evidence in support of 
the current claim.  The submission of this evidence was 
accompanied by a waiver of RO jurisdiction.

The Veteran's claim was previously before the Board in February 
2008 and remanded at that time for additional evidentiary 
development, to include obtaining outstanding VA and Social 
Security Administration (SSA) records, making a request to the 
United States Army and Joint Services Records Research Center 
(JSRRC) for stressor corroboration, and providing the Veteran an 
examination.  The outstanding VA and SSA records were obtained 
and VA received additional information from the JSRRC about the 
Veteran's claimed in-service stressful events.  

The Veteran, however, failed to report for a scheduled VA 
examination, provided no explanation for missing the examination, 
and made no attempt to reschedule the examination for a later 
date.  See 38 C.F.R. § 3.655 (2010) (noting that when a veteran 
fails to report, without good cause, for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record).  Accordingly, 
the Board finds substantial compliance with the February 2008 
remand order.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the 
Veteran's claim is before the Board for final appellate 
consideration.

In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the 
Board has re-phrased the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, claimed 
as PTSD.


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for a VA 
examination scheduled in conjunction with his original service 
connection claim for PTSD.

2.  Resolving all doubt in the Veteran's favor, the evidence of 
record shows that the Veteran engaged in combat.

3.  Although the Veteran has currently diagnosed PTSD, there is 
no competent medical evidence linking this psychiatric disability 
to his period of active service or to his period of active duty 
training.

4.  To the extent that the Veteran's currently diagnosed PTSD is 
attributed to his fear of hostile military or terrorist activity, 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted has not confirmed that 
the claimed stressor(s) are adequate to support a diagnosis of 
PTSD and/or that the Veteran's symptoms are related to the 
claimed stressor(s). 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.655 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The 
diagnosis of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) 
(2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 
12-99.  

VA's General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000). 

Where a claim is brought by a veteran who engaged in combat, 
satisfactory lay or other evidence that a disease or injury was 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even if 
there are no official records indicating occurrence in service.  
See 38 U.S.C.A. § 1154(b).  In Dalton v. Nicholson, 21 Vet. App. 
23, 37 (2007), the United States Court of Appeals for Veterans 
Claims (Court) found that while § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an in-
service occurrence of an injury, it does not create a statutory 
presumption that a combat veteran's disease or injury is 
automatically service-connected.  Rather, the Veteran must still 
provide competent evidence of a relationship between an injury in 
service and a current disability.  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor.  See 
75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, 
credible supporting evidence of a corroborated in-service 
stressor was required.  Credible supporting evidence was not 
limited to service department records, but could be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible 
supporting evidence of the actual occurrence of an in-service 
stressor could not consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The Veteran in this case receives consideration under 
the amended version of 38 C.F.R. § 3.304(f) because his claim was 
appealed to the Board prior to July 13, 2010, but not decided by 
the Board as of July 13, 2010.

Service connection may also be granted for a disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty training (ADT), or an injury incurred in or 
aggravated while performing inactive duty training (INACDUTRA).  
See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Establishing 
service connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2010).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

ADT is defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes." 38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  The term 
INACDUTRA is defined, in part, as duty, other than full- time 
duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. 
Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ADT or 
INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ADT and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. App. 
60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ADT], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of that 
claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at the 
time of the disablement or death due to the injury or disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90.  "Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting from 
some type of internal infection or degenerative process.  
VAOPGCPREC 4-2002.

Factual Background and Analysis

The Veteran contends that his currently diagnosed PTSD is related 
to the following claimed in-service stressful events during his 
time in Vietnam: (1) being "constantly" subjected to attacks 
from enemy rockets and mortar rounds while stationed with the 1st 
Air Cavalry Division, 229th Assault Helicopter Battalion or while 
on guard duty from March to June 1970; (2) witnessing dead bodies 
and blood when performing his duties as a door gunner or when 
loading or unloading troops in "hot" landing zones from July to 
November 1970; (3) dealing with the death of an individual named 
"Gonzalez" in May 1970; and witnessing the death of "Lt. 
Garthman" during a flight line accident sometime in 1970 or in 
April 1971. See April 2003, May 2003, January 2005, and April 
2005 statements as well as May 2006 JSRRC request and December 
2007 hearing testimony.  The Veteran also reported a single 
stressful event during his time in the MARNG in which "Greg 
Hannah" had his "head blown off" during an active duty 
training (ADT) accident.  Id.  

Preliminarily, the Board notes that the Veteran's service 
treatment records (STRs) from each period of service are 
completely negative for a diagnosis of or treatment for any 
psychiatric abnormalities, to include PTSD.  There is also no 
evidence of any psychiatric abnormalities within one year after 
discharge from active service.

Also associated with the claims file is an August 1984 
investigative report detailing the death of PFC Gregory Hannah 
following an MARNG ADT accident.  The Board notes that the 
Veteran provided a sworn statement in connection with this 
investigation, but pertinent records revealed that the Veteran 
was not present at the time of the accident.

The first pertinent post-service evidence of record is dated 
January 1999, many years after discharge from service.  The 
Veteran presented to a VA medical facility for alcohol 
rehabilitation treatment.  The Veteran also expressed concerns 
about a possible history of PTSD.  According to the Veteran, his 
duties in Vietnam involved "supply," but he also reported some 
infantry activity.  He denied being wounded or hurt in service, 
but reportedly smoked heroin during that time.  The Veteran 
attributed his symptoms of stress and depression to his 
experiences in Vietnam, but discounted his use of alcohol (and 
subsequent job loss due to heavy drinking) as the possible cause 
of these symptoms.  The impression was continuous alcohol and 
tobacco dependence; cocaine abuse, believed in remission for 14 
years; and history of possible PTSD versus mood disorder 
associated with substance abuse.  The examiner also noted that 
the Veteran suffered from legal and financial problems associated 
with his drinking.  He reported that he had no prior psychiatric 
treatment. 

The Veteran was afforded a VA mental health clinic initial 
consultation that same month after reporting subjective 
complaints of being "stressed out."  The Veteran also reported 
a longstanding history of cocaine and alcohol abuse which he 
traced to his experiences during Vietnam.  The examiner diagnosed 
the Veteran as having alcohol dependence and cocaine dependence 
(in remission).  The examiner sought to rule out PTSD.  A 
"PCSAC" interdisciplinary treatment planning conference note 
dated later in January 1999 noted that the Veteran had a history 
of PTSD.  

The Veteran underwent a VA PTSD screening examination in December 
2001.  He reported having seen 12 months of combat, including 
exposure to hostile fire.  The Veteran further stated that the 
death of close friends, fire fights, enemy attacks caused his 
trauma.  The impression was PTSD. 

The Veteran subsequently began outpatient treatment at a VA 
mental health facility in January 2002.  He reported having 
flashbacks, nightmares with recurring dreams of actual events 
which occurred in Vietnam, explosive temper, depression and 
anxiety.  The Veteran also stated that he was exposed to hostile 
fire, the death of close friends, and enemy attacks in service as 
an "armorer" and door gunner in Vietnam.  See also, March, May, 
and October 2002 VA psychiatric evaluations which diagnosed PTSD.    

In July 2002, the Veteran returned to VA for a mental health 
vocational rehabilitation assessment.  The Veteran reported 
service in Vietnam as a door gunner and "team chief for repair 
parts."  The Veteran also reported service in the National Guard 
specializing in "water treatment."  The counseling psychologist 
noted that the Veteran had a varied work history which 
demonstrated a long history of having difficulty working and 
interacting with others.  The examiner diagnosed the Veteran as 
having PTSD and stated that the chronicity and severity of his 
symptoms, along with his educational background and work history, 
made the Veteran not "feasible" for vocational rehabilitation 
training.  
The Veteran was afforded a comprehensive mental status 
examination in connection with his claim for Social Security 
Disability benefits in February 2003.  The Veteran reported a 
past service history significant for being a "door gunner."  He 
also admitted to a past medical history significant for substance 
abuse and PTSD.  The impression was mood disorder, not otherwise 
specified (NOS) and history of cocaine and alcohol abuse.  The 
examiner also diagnosed the Veteran as having a personality 
disorder, NOS.  According to the examiner, the Veteran would have 
difficulty interacting appropriately with co-workers and 
accepting supervision.

The Veteran's initial attempt to secure Social Security 
Disability benefits was unsuccessful.  See SSA decision dated 
July 2001.   However, the Veteran was subsequently awarded Social 
Security Disability benefits in an administrative decision dated 
June 2003 on the basis of depression and personality disorder, 
among other conditions, effective July 18, 2000.

In December 2004, the JSRRC provided additional information about 
the Veteran's claimed in-service stressors.  According to the 
JSRRC, the history of the 229th Assault Helicopter Battalion, 
Company B for 1970 showed that it was located at various times in 
Dau Tieng, Quan Loi, and Bear Cat.  From July to September 1970, 
the battalion continued to fly combat assaults, command, control, 
and logistical operations, sniffers, and nighthawk, armored 
escort, and psychological operations in support of the 1st and 
3rd Brigades as well provide general support to the 1st Cavalry 
Division.  The JSRRC also noted that Adolpho Gonzalez-Lopez of 
the 229th Aviation Battalion, Company B was killed on February 
25, 1971 as a result of "other illness/disease."  

The Veteran's wife submitted a statement in support of his 
service connection claim for PTSD in June 2005.  She described 
the nature and severity of his symptoms and attributed the 
currently diagnosed PTSD to the Veteran's experiences in the 
combat zone.

At VA's request, the JSRRC provided a summary dated July 2007 in 
which it attempted to corroborate the Veteran's claimed in-
service stressors.  For instance, the JSRRC found no evidence of 
a casualty in the time frame provided by the Veteran for an 
individual named "Gantham" (or other similar spelling).  
Although two members of Company A, 229th Helicopter Assault 
Battalion were killed on April 24, 1971 in a non-hostile 
helicopter crash, there were no mortar attacks or casualties 
listed for Company B, the unit to which the Veteran was attached, 
in either 1970 or 1971.  A Serious Incident Report (SIR) was 
created on February 13, 1971 after a member of the 229th Aviation 
Battalion accidentally shot and killed a fellow unit member at 
Bear Cat.  According to the JSRRC, this incident occurred when 
the weapon accidentally discharged after it was placed on the 
ground.  The daily staff journal for another unit, the 222nd 
Aviation Battalion at Bear Cat, indicated that the compound 
received three enemy rockets on January 16, 1971 without damage 
or casualties.   

The JSRRC also indicated that the Department of Defense Casualty 
files listed a "Gregory Earl Hannah" who died in Mississippi in 
an "annual training" accident on August 2, 1984.  According to 
the JSRRC, additional records pertaining to this incident were 
likely available with the MARNG unit to which this individual was 
attached.   

The Veteran testified before the undersigned VLJ in December 2007 
in connection with the current claim.  According to the Veteran, 
he was assigned to the 229th Assault Helicopter Battalion and 
served in Vietnam from 1970 to 1971.  The Veteran stated that he 
witnessed the death of "Lt. Garthman" at Bear Cat in Vietnam 
sometime during July to August 1970.  The Veteran also stated 
that he received and returned fire during guard duty, although he 
was unsure whether he actually killed anyone.  By the Veteran's 
account, his position was also shelled or mortared once or twice 
per month.  

The Veteran also provided additional information about the 
claimed MARNG stressor involving "Greg Hannah."  Specifically, 
the Veteran stated that "Greg Hannah" was killed in August 1984 
during a MARNG training accident at Camp Shelby, Mississippi.  
The Veteran suggested that he did not witness this death, but 
rather, that he felt guilty about it because "Greg Hannah" was 
under his command when the accident happened.  The Veteran 
reported cleaning up Hannah's remains.  The Veteran also 
testified that he received Social Security Disability benefits as 
a result of PTSD and stated that he experienced symptoms of 
depression as well.

In April 2010, the Defense Personnel Records Information 
Retrieval System (DPRIS) provided additional information about 
the Veteran's claimed in-service stressors.  According to DPRIS, 
the names "Garthman," "Gantham," or "Gonzalez" did not 
appear in available casualty reports for the 299th Aviation 
Battalion.  DPRIS acknowledged the existence of the February 13, 
1971 SIR noted in the previous JSRRC request, but stated that the 
name of the individual killed (Spec. Steve Seigler) was different 
from the name provided by the Veteran (i.e., Garthman or 
Gantham).    

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for PTSD in this case.  Preliminarily, the Board notes 
that the Veteran does not report, nor do his records reflect, 
that he received any of the decorations or awards traditionally 
associated with someone having engaged in combat such as the 
Combat Infantryman Badge, Purple Heart, or other awards 
signifying valor that could support a finding of having engaged 
in combat.  In the absence of such awards, the Veteran must show 
by other evidence that he engaged in combat.  

VAOPGCPREC 12-99 advises that determinations as to whether a 
veteran engaged in combat with the enemy must be made on a case-
by-case basis.  The Board notes that 38 U.S.C.A. § 1154(a) 
provides that consideration shall be given to the places, types, 
and circumstances of the Veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent medical 
and lay evidence.

In this regard, the Board notes that the Veteran had service in 
Vietnam from July 1970 to July 1971 as an armorer with the 229th 
Assault Helicopter Battalion.  The Veteran was also awarded an 
Air Medal and Aircraft Crewman Badge, among other awards and 
decorations.  Resolving all doubt in the Veteran's favor, the 
Board finds that he engaged in combat with the enemy during his 
period of active service.    

Where, as here, a claim is brought by a Veteran who engaged in 
combat, satisfactory lay or other evidence that a disease or 
injury was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions, or hardships of such service, even 
if there are no official records indicating occurrence in 
service.  See 38 U.S.C.A. § 1154(b); Dalton, 21 Vet. App. at 37.  
However, the relaxed evidentiary burden available to combat 
veterans under § 1154(b) does not create a statutory presumption 
that a combat veteran's disease or injury is automatically 
service-connected.  Rather, the Veteran must still provide 
competent evidence of a relationship between an injury in service 
and a current disability.  In this case, the Veteran reported in 
December 2001 that he was in combat and PTSD was diagnosed, 
however, a link between combat and PTSD was not provided.  

Here, the Veteran's claimed stressors involving (1) the death of 
"Gonzalez," (2) the death of "Greg Hannah," and (3) the death 
of an individual as a result of an accidental shooting on the 
flight line have been sufficiently corroborated by the evidence 
of record, including investigative reports and summaries from 
JSRRC and DPRIS.  See August 1984 investigative report as well as 
JSRRC and DPRIS summaries dated December 2004, July 2007, and 
April 2010.  Unfortunately, none of the competent evidence of 
record attributed the Veteran's currently diagnosed PTSD to these 
confirmed in-service stressors.  On the contrary, VA 
practitioners in December 2001 as well as March, May, and October 
2002 attributed the Veteran's currently diagnosed PTSD to his 
exposure to hostile fire, the death of close friends, fire 
fights, and enemy attacks.  In short, the Veteran's PTSD was 
attributed to "fear of hostile military or terrorist activity."  
See 38 C.F.R. § 3.304(f)(3).

The revised version of 38 C.F.R. § 3.304(f)(3) makes clear that 
to the extent that the Veteran's currently diagnosed PTSD is 
attributed to his fear of hostile military or terrorist activity, 
he must have experienced, witnessed, or have been confronted by 
an event or circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of the 
Veteran or others, and his response to the event or circumstance 
must have involved a psychological or psycho- physiological state 
of fear, helplessness, or horror.  See 75 Fed. Reg. 39852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Second, a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, must confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.  Id.  
Additionally, there must be in the record no clear and convincing 
evidence to the contrary, and the claimed stressor must be 
consistent with the places, types, and circumstances of the 
Veteran's service.  Id.

The Board finds credible the Veteran's assertions that he 
experienced or witnessed events while serving in Vietnam, 
including exposure to hostile fire, the death of close friends, 
fire fights, and enemy attacks, which resulted in threatened 
death, serious injury, or a threat to his physical integrity.  
See 38 U.S.C.A. § 1154.  In this case, however, the Veteran's 
PTSD diagnoses were provided by a certified registered nurse, 
certified registered nurse practitioner, research nurse, social 
worker, and certified social worker.  See VA treatment records 
dated December 2001, March, May, and October 2002.

The Board is aware that the Veteran was also diagnosed as having 
PTSD in July 2002 and January 2003.  These diagnoses were 
rendered by a VA counseling psychologist and staff psychiatrist.  
However, a careful examination of these treatment reports 
contained no information pertaining to or a discussion of the 
Veteran's claimed stressors.  In essence, although these 
examiners have the proper professional credentials under 38 
C.F.R. § 3.304(f)(3) to link the Veteran's PTSD to the claimed 
stressors as required by 38 C.F.R. § 3.304(f)(3), they did not do 
so.  

The Board remanded the Veteran's claim in February 2008 for the 
sole purpose of obtaining a nexus opinion in the current claim, 
but due to the Veteran's failure to report for the scheduled 
examination, VA was not able to obtain crucial information and 
evidence which was vital to his claim.  Instead, the Board is 
left, pursuant to 38 C.F.R. § 3.655, to evaluate the merits of 
the Veteran's claim based on the evidence of record.  
Unfortunately, this evidence, even taking into account the 
Veteran's combat status, is insufficient to warrant a grant of 
service connection in this case for the reasons articulated 
immediately above.

The Board is also aware that the Veteran and his wife submitted 
statements in support of the current claim in which they 
attributed the Veteran's currently diagnosed PTSD to either his 
service in Vietnam or his service in the MARNG.  The United 
States Court of Appeals for Veterans Claims (Court) has in the 
past held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran and his wife are capable 
of observing the Veteran's psychiatric symptoms, if any, but they 
are not competent (i.e., professionally qualified) to offer an 
opinion as to the diagnosis or cause of the psychiatric symptoms 
or their relationship to service, if any.     
  
Even assuming that the Veteran or his wife is competent to offer 
an opinion as to the cause of the currently psychiatric disorder 
and its relationship to service, the Board finds that any such 
statements made by the Veteran or his wife in this regard are 
entitled to limited probative value since they lack any medical 
training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board is also aware that the Veteran has psychiatric 
diagnoses in addition to PTSD such as depression, mood disorder, 
and personality disorder.  He also has diagnoses of alcohol and 
substance abuse.  Personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation, and therefore, are not subject to 
compensation.  38 C.F.R. § 3.303(c) (2010).  Moreover, alcohol 
abuse and drug abuse, unless they are a secondary result of an 
organic disease or disability, are considered to be willful 
misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).

In addition, none of the competent medical evidence of record 
attributed the Veteran's currently diagnosed depression or mood 
disorder to his period of active service or his period of ADT.  
As noted above, the Veteran was given an opportunity to appear at 
a VA examination to ascertain the nature and etiology of all 
psychiatric disabilities, but did not do so.  Evidence which 
might have been pertinent to the current claim was not able to be 
obtained.  See 38 C.F.R. § 3.655.  Likewise, for the reasons 
articulated above, neither the Veteran nor his wife are competent 
(i.e., professionally qualified) to offer an opinion as to the 
cause of a psychiatric disorder other than PTSD and its 
relationship to service, if any. 

As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-service 
continuity of the same symptomatology; and (3) there is medical, 
or in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96.

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran's STRs were completely 
negative for a diagnosis of or treatment for an acquired 
psychiatric disorder.  To the degree that the Veteran self-
reports continuity of psychiatric symptoms after service, the 
Board notes that there is no competent evidence linking an 
acquired psychiatric disability to service.  Thus, the Board 
finds that the Veteran failed to establish continuity of 
symptomatology in this case.

In summary, the Board has considered the lay statements as well 
as the evidence of record.  However, as noted previously, service 
connection for PTSD requires a diagnosis of the condition; a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Resolving all doubt in the Veteran's favor, the Board 
finds that he engaged in combat.  However, there is no competent 
medical evidence linking PTSD to combat, a corroborated stressor 
during his period of active service or to his period of ADT and 
to the extent that the Veteran's currently diagnosed PTSD is 
attributed to his fear of hostile military or terrorist activity, 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted has not confirmed that 
the claimed stressor(s) are adequate to support a diagnosis of 
PTSD or that the Veteran's symptoms are related to the claimed 
stressor(s).  Accordingly the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, claimed 
as PTSD, must be denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In March 2001, prior to the initial decision on the claim by the 
AOJ, the Veteran was afforded notice of the information and 
evidence needed to substantiate a service connection claim 
generally and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to provide 
details about the claimed stressful events which occurred during 
service as well as those things that "happened to you in service 
that you believe caused your condition."  The Veteran was 
further advised to complete the enclosed PTSD questionnaire, 
providing "as much information as possible" about the claimed 
in-service stressors.  As noted above, the Veteran completed and 
returned the PTSD questionnaire.

The Veteran received additional notice in February 2005 after the 
initial decision on the claim by the AOJ.  At that time, the 
Veteran was asked to provide specific details of combat-related 
incidents that resulted in the Veteran's claimed PTSD.  Once 
again, the Veteran was instructed to complete and return an 
enclosed PTSD questionnaire.  Again, the Veteran completed and 
returned the PTSD questionnaire.  The Veteran received additional 
notice by way of a March 2006 letter in which he was advised of 
the information and evidence needed to establish a disability 
rating and an effective date for the disability on appeal 
pursuant to the Court's ruling in Dingess.  

In March 2008, the Veteran was instructed to provide specific 
information about combat-related incidents which resulted in the 
Veteran's claimed PTSD.  For instance, the Veteran was asked to 
provide the exact date of the incident (or a date within a two-
month range), the location, and approximate time of the claimed 
stressful event.  The Veteran was also asked to furnish to VA 
private medical reports, if any, and advise VA whether he 
received VA or Vet Center care so that these records could be 
obtained on his behalf.  The Veteran's claim was readjudicated 
following this notice by way of a supplemental statement of the 
case dated August 2010.  Accordingly, the notice requirements of 
the VCAA have been satisfied.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran's Social Security Administration 
records were obtained and VA attempted to provide the Veteran an 
examination in connection with the current claim.  However, the 
Veteran failed to report, without good cause, for a VA 
examination scheduled in conjunction with his original service 
connection claim for PTSD.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
Veteran, death of an immediate family member, etc.  See 38 C.F.R. 
§ 3.655.  The Veteran also made no attempt to reschedule the 
examination for a later date.  Therefore, the Board finds that 
the Veteran did not establish good cause for missing the 
scheduled examination in this case.

Furthermore, the Board observes that VA sent notification of the 
scheduled examination to the Veteran's last known address and 
none of these notices were returned as undeliverable.  The Court 
has held in the past that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1994). Thus, the Board finds that 
VA is not obligated to undertake additional measures in an 
attempt to locate the Veteran for the purpose of offering him a 
new examination.

As discussed above, the Board also finds substantial compliance 
with the February 2008 remand order in that VA obtained 
outstanding VA and SSA records and received additional 
information from the JSRRC and DPRIS about the Veteran's claimed 
in-service stressful events.  Although unit histories from July 
1970 to July 1971 were not obtained, the information provided to 
VA shows that the unit histories were reviewed.  Accordingly, 
there has been substantial compliance with the remand.  The 
Veteran was afforded an opportunity to have an examination in 
connection with the current claim, but he failed to report for it 
as discussed above.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 
Vet. App. at 146-47.  Thus, the Board finds that VA has complied, 
to the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for an acquired psychiatric disorder, claimed 
as PTSD, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


